United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.J., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Arnold, MO, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 13-342
Issued: May 6, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On November 27, 2012 appellant timely appealed the June 5, 2012 merit decision of the
Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of the schedule award claim.
ISSUE
The issue is whether appellant has greater than one percent impairment of both upper
extremities.
FACTUAL HISTORY
Appellant, a 63-year-old letter carrier, has an accepted claim for bilateral carpal tunnel
syndrome (CTS) and right trigger finger (ring/fourth) (acquired), which arose on or about
January 1, 2010. Dr. Bruce S. Schlafly, a Board-certified hand surgeon, performed a right carpal
1

5 U.S.C. §§ 8101-8193 (2006).

tunnel release and right trigger finger (ring/fourth) release on November 12, 2010. He also
performed a left carpal tunnel release on February 10, 2011. OWCP approved all three surgical
procedures. On March 29, 2011 appellant resumed her regular letter carrier duties. Dr. Schlafly
released her from his care effective May 20, 2011, noting that she had reached maximum
medical improvement (MMI).
On December 14, 2011 appellant filed a claim for a schedule award (Form CA-7).
In his May 20, 2011 report, Dr. Schlafly noted it had been three and a half months since
appellant’s latest surgery and she was working full time delivering mail, with two hours of office
work each day. Appellant reportedly had good range of motion in her hands and there was good
relief of numbness. Also, her two-point discrimination was normal at the fingertips and the first
dorsal interosseous and abductor pollicis brevis muscles were working in both hands.
Dr. Schlafly also provided range of motion and grip strength measurements for both wrists and
forearms. He further noted that there was no triggering in the fingers of appellant’s hands and
that she was not taking any hand-related medications. Dr. Schlafly also reported that she
dropped letters somewhat with her left hand. He described appellant’s condition as satisfactory
and indicated that no additional surgery was required. Accordingly, Dr. Schlafly found that she
reached MMI and he discharged her from his care, but he did not provide a specific impairment
rating under the American Medical Association, Guides to the Evaluation of Permanent
Impairment (A.M.A., Guides) (6th ed. 2008).
OWCP prepared a statement of accepted facts and referred the case record, including
Dr. Schlafly’s May 20, 2011 report, to its district medical adviser (DMA) for review. In a
May 22, 2012 report, the DMA found one percent impairment of both upper extremities under
Table 15-23, Entrapment/Compression Neuropathy Impairment, A.M.A., Guides 449
(6th ed. 2008). Based on Dr. Schlafly’s finding of “no triggering,” the DMA found zero percent
impairment under Table 15-2, Digit Regional Grid, A.M.A., Guides 392 (6th ed. 2008).
On June 5, 2012 OWCP granted a schedule award for one percent impairment of each
upper extremity. The award covered a period of 6.24 weeks from May 21 through July 3, 2011.
LEGAL PRECEDENT
Section 8107 of FECA sets forth the number of weeks of compensation to be paid for the
permanent loss of use of specified members, functions and organs of the body.2 It, however,
does not specify the manner by which the percentage loss of a member, function or organ shall
be determined. To ensure consistent results and equal justice under the law, good administrative
practice requires the use of uniform standards applicable to all claimants. The implementing
regulations have adopted the A.M.A., Guides as the appropriate standard for evaluating schedule

2

For a total or 100 percent loss of use of an arm, an employee shall receive 312 weeks’ compensation. 5 U.S.C.
§ 8107(c)(1).

2

losses.3 Effective May 1, 2009, schedule awards are determined in accordance with the sixth
edition of the A.M.A., Guides (2008).4
ANALYSIS
OWCP accepted appellant’s claim for bilateral CTS and right trigger finger (ring/fourth).
Appellant underwent bilateral carpal tunnel releases and a right trigger finger release.
Approximately three months after her latest surgery, Dr. Schlafly found that appellant had
reached MMI. Although appellant’s surgeon did not provide a specific impairment rating, the
DMA was able to provide an upper extremity rating based on Dr. Schlafly’s most recent
examination findings.5
Relying on the May 20, 2011 examination findings, the DMA found zero percent
impairment under Table 15-2, A.M.A., Guides 392 (6th ed. 2008). Dr. Schlafly noted that there
was no triggering in the fingers of appellant’s hands. Accordingly, there is no upper extremity
impairment for digital stenosing tenosynovitis (trigger digit) under Table 15-2.
Regarding residuals of appellant’s CTS, the DMA properly found one percent bilateral
upper extremity impairment under Table 15-23, A.M.A., Guides 449 (6th ed. 2008). He
explained that her March 18, 2010 abnormal electrodiagnostic studies represented a grade 1
modifier (test findings) under Table 15-23. The DMA also indicated that appellant had a grade 0
modifier for both history and physical findings. Appellant was reportedly asymptomatic when
Dr. Schlafly examined her on May 20, 2011. The DMA also considered Dr. Schlafly’s
examination findings as essentially normal.6 The average grade modifier based on test findings
(1), history (0) and physical findings (0) was .33 (1 + 0 + 0 ÷ 3 .33), which when rounded-up
represented a grade 1 modifier with a default upper extremity impairment of two percent.7 With
respect to functional scale, the DMA noted that appellant had been working without limitations
according to Dr. Schlafly. As such, this represented a normal functional scale and a
corresponding grade 0 modifier. Because the functional scale grade modifier (0) was less than
the grade assigned for the condition (1), the DMA properly reduced appellant’s upper extremity
rating from one to two percent, bilaterally.

3

20 C.F.R. § 10.404.

4

See Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 1
(January 2010); Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards & Permanent Disability
Claims, Chapter 2.808.6a (January 2010).
5

Before a case can be referred to the DMA, the attending physician should describe the impairment in sufficient
detail to permit clear visualization of the impairment and the restrictions and limitations which have resulted. Supra
note 5 at Chapter 3.700.3a(2).
6

Dr. Schlafly’s grip strength measurements varied to such an extent that the DMA considered them unreliable for
purposes of assigning a higher grade modifier for physical findings.
7

Under Table 15-23, a grade 1 modifier has an upper extremity impairment range from one to three percent.

3

The DMA’s May 22, 2012 impairment rating is in accordance with the A.M.A., Guides
(6 ed. 2008) and thus, represents the weight of the medical evidence with respect to appellant’s
entitlement to a schedule award under FECA.
th

Appellant may request a schedule award or increased schedule award based on evidence
of a new exposure or medical evidence showing progression of an employment-related condition
resulting in permanent impairment or increased impairment.
CONCLUSION
Appellant has not established that she has greater than one percent impairment of each
upper extremity.
ORDER
IT IS HEREBY ORDERED THAT the June 5, 2012 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: May 6, 2013
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

